EXHIBIT 10.39




EMPLOYMENT AGREEMENT




THIS AGREEMENT ( the “Agreement”) is made as of the 1st day of July, 2005,
between The United Illuminating Company, a Connecticut Corporation (the
“Company”) and Steven P. Favuzza, (the “Executive”),




WITNESSETH THAT


WHEREAS, the Company desires to employ the Executive as Assistant Vice President
Corporate Planning of the Company, and the Executive desires to be so employed
by the Company;


NOW THEREFORE, in consideration of the foregoing and the respective covenants
and agreements of the parties herein contained, and the services to be rendered
to the Company pursuant hereto, the parties hereby agree as follows:


 
(1) EMPLOYMENT; TERM
 
 
(a) The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to serve the Company, at the pleasure of the Board of Directors of the
Company (the “Company Board”) and the Board of Directors of UIL Holdings
Corporation (the “UIL Board”), all upon the terms and conditions set forth
herein.
 
 
(b) The term of this Agreement shall be for a period commencing on the date
hereof and ending on the second anniversary of the date hereof, unless this
Agreement is earlier terminated as provided in Section 5 (the “Initial
Term”).  Unless the Company has provided the Executive with at least ninety (90)
days prior written notice of its decision not to renew this Agreement after the
Initial Term or any subsequent term, this Agreement shall be automatically
renewed for a successive one (1) year term (the Initial Term and any renewal
term being referred to as the “Term”). For purposes of this Agreement, a
non-renewal at the election of the Company at the end of a Term shall not
constitute a termination of this Agreement without cause, but shall be governed
by the provisions of Section 6(d). In no event shall the Company give notice of
a non-renewal from the time that an impending Change in Control (as hereinafter
defined) is announced through the date of the consummation of such Change in
Control.
 

 
 

--------------------------------------------------------------------------------

 

(2)            POSITION AND DUTIES


(a) The Executive shall be employed by the Company as its Assistant Vice
President Corporate Planning, or in such other equivalent or higher position as
the UIL Board may determine. The Executive shall:


(i) accept such employment and perform and discharge, faithfully, diligently and
to the best of the Executive's abilities, the duties and obligations of the
Executive's office and such other duties as may from time to time be assigned to
the Executive by, or at the direction of, the Company Board and  UIL Board; and


(ii)  devote substantially all of the Executive's working time and efforts to
the business and affairs of the Company.


(b) Prior to a Change in Control, in the event that the Executive is named by
the UIL Board to a position higher in rank or compensation than that applicable
at the commencement of the Initial Term, nothing in this Agreement shall
obligate the Company to continue such Executive in such higher position; and the
Company shall not be deemed in “Breach” of the Agreement (as defined in Section
5(d)) for failure to continue the Executive in such higher position.




(3)            PLACE OF PERFORMANCE


In his employment by the Company, the Executive shall be based within a fifty
(50)-mile radius of the current executive offices of the Company in New Haven,
Connecticut.




(4)            COMPENSATION


(a) Base Salary.  During the Initial Term of the Executive's employment
hereunder, the Executive shall receive a base salary (“Base Salary”) at an
annual rate of One Hundred and Thirty Nine Thousand ($139,000), payable in
accordance with the then customary payroll practices of the Company.  The
Executive's performance and Base Salary shall be reviewed by the UIL Board at
least annually, and may be adjusted as a result of any such review.


(b) Incentive Compensation.  During the Term of the Executive’s employment
hereunder, the Executive shall be eligible to be designated by the Board of
Directors of the Company (the “Company Board”), or by the UIL Board in the event
that the plan is a UIL plan, as a participant in each annual short-term
incentive compensation program, and any long-term incentive program, maintained
for management employees of the Company; provided, however, that entitlement to
participation, and continued participation, in any long-term equity incentive
program shall be conditioned upon the Executive fully complying with any stock
ownership and retention guidelines from time to time established and promulgated
by the UIL Board.

 
- 2 -

--------------------------------------------------------------------------------

 

For purposes of this Agreement, the Executive’s “Accrued Incentive Compensation”
shall mean the amount of any annual short-term incentive compensation earned
with respect to the calendar year ended prior to the Date of Termination (as
defined in Section 5) but not yet paid as of the Executive’s Date of
Termination.


The Executive’s “Stub-Period Incentive Compensation” shall mean the annual
short-term incentive compensation being earned in the year in which the
Executive terminates employment, pro-rated for the year in which he terminates
service, and shall be equal to that short-term annual incentive compensation
payment to which the Executive would be entitled, if any, under the terms of the
Company’s executive incentive compensation plan, calculated as if he had been
employed by the Company on the last day of the year including his Date of
Termination, and had achieved personal goals ‘at target’, but based on actual
performance with respect to the achievement of UIL and Company financial goals
(collectively referred to as “Company goals”), multiplied by a fraction, the
numerator of which is the number of days which have elapsed in such year through
the Date of Termination and the denominator of which is 365. The UIL Board shall
determine in its discretion the composition of the Executive’s scorecard, and
what constitutes a ‘personal goal’ and ‘Company goal’; provided generally that
an Executive’s ‘personal goals’ shall include, for example, his strategic
opportunities, leadership, and balance scorecard goals, other than business unit
and UIL total financial goals, and Company goals shall include, for example, UIL
and business unit financial goals based on earnings per share, cash flow, and
all other goals not defined as personal goals.  In the event that the ‘gate’, if
any, is not achieved with respect to Company goals, then no Stub-Period
Incentive Compensation will be paid.  Any Stub-Period Incentive Compensation
payable upon termination of the Executive shall be paid in accordance with
Section 6(d) of this Agreement.


(c) Change in Control Severance Plan.  The Executive shall be designated by the
UIL Board as an individual covered by the UIL Holdings Corporation Change in
Control Severance Plan II of the Company (the “UIL CIC Plan II”), subject to all
of the terms and provisions of the UIL CIC Plan as it may be amended from time
to time.  For purposes of this Agreement, “Change in Control” shall have the
meaning set forth in the UIL CIC Plan II.  Nothing in this subsection, however,
shall entitle the Executive  to continued participation in such Plan should the
UIL Board determine otherwise in accordance with the terms of that Plan.


(d) Business Expenses.  During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable employment- related business
expenses incurred by the Executive, in accordance with the policies and
procedures established by the Company Board from time to time for all of the
Company's executives, provided that the Executive properly accounts therefor.


(e) Benefit Programs.  During the Term of the Executive's employment hereunder
and to the extent he meets the applicable eligibility requirements, the
Executive shall be entitled to participate in and receive benefits under all of
the Company's employee benefit plans, programs and arrangements for its
similarly situated executives on the same terms and conditions that apply to
such executives, including, without limitation, any plan or program of an
affiliated company in which the Company is a participating employer, but only
for so long as the Company remains a participating employer.  Nothing in this
Agreement shall require the

 
- 3 -

--------------------------------------------------------------------------------

 

Company to maintain a particular benefit plan or program, or preclude the
Company from amending or terminating any such plans, programs or arrangements,
including its participation therein, or eliminating, reducing or otherwise
changing any benefit provided thereunder, so long as such change similarly
affects all similarly situated employees of the Company and is in compliance
with applicable law.


(f) Vacations and Holidays.  The Executive shall be entitled to that number of
weeks of paid vacation in each calendar year determined by the Company Board
from time to time to be available to similarly situated Company executives, and
shall also be entitled to all paid holidays afforded by the Company to its
management employees, all in accordance with applicable Company policies.




(5)            TERMINATION


(a) Death or Disability. The Executive's employment hereunder shall terminate
upon the Executive's death or termination due to disability (as described in
Section 6(a) of this Agreement)..
 
(b) Termination by Company for Cause. The Company may at any time by written
notice to the Executive terminate the Executive’s employment for Cause in
accordance with the following provisions:
 
 
(i) Termination for Cause Prior to a Change in Control. Prior to the date of a
Change in Control, the Company shall be deemed to have “Cause” to terminate the
Executive’s employment hereunder only upon the Executive’s:
 
(1) failure to comply with any material term of this Agreement, or to perform
and discharge the duties or obligations of the Executive’s office, or such other
duties as may from time to time be assigned to the Executive by, or at the
direction of, the UIL Board, faithfully, diligently, and competently, unless any
such failure is cured in all material respects to the reasonable satisfaction of
the UIL Board within sixty (60) days after the Executive receives written notice
of such failure; or


(2) failure to devote substantially all of his working time and efforts to the
business and affairs of the Company unless any such failure is cured in all
material respects to the reasonable satisfaction of the UIL Board within sixty
(60) days after the Executive receives written notice of such failure; or
 
(3) misconduct that is demonstrably injurious to the interests of the Company or
its Affiliates (as that term is defined in Section 9) unless such misconduct is
rectified in all material respects to the reasonable satisfaction of the UIL
Board within thirty (30) days after the Executive receives written notice of
such misconduct; or
 

 
- 4 -

--------------------------------------------------------------------------------

 

 
(4) commission of a serious crime, such as an act of fraud, misappropriation of
funds, embezzlement, or a crime involving personal dishonesty or moral
turpitude.
 
 
 (ii) Termination for Cause After a Change in Control.  During the period that
commences on a Change in Control and for twenty-four (24) months thereafter (the
“Change in Control Protective Period”), and subject to the same notice and cure
provisions specified above, the Company (or its successor or other entity
employing the Executive following such Change in Control) shall be deemed to
have Cause to terminate the Executive’s employment hereunder only upon the
Executive’s:
 
 
(1) commission of a serious crime, such as an act of fraud, misappropriation of
funds, embezzlement, or a crime involving personal dishonesty or moral
turpitude; or
 
(2)  misconduct that is demonstrably injurious to the interests of the Company
or its Affiliates; or


(3) willful failure of the Executive to substantially perform his duties (other
than by reason of incapacity due to physical or mental illness or injury).


 
(c) Termination by Company without Cause.   The Company may terminate the
Executive’s employment at any time, without cause, upon ninety (90) days prior
written notice to the Executive.
 
 
(d) Termination by Executive.
 
 
(i) If the Executive is not in default of any of the Executive’s obligations
under Sections (2), (9), (10), or (11), the Executive may terminate employment
hereunder upon at least thirty (30) days’ prior notice, for failure of the
Company to observe and perform one or more of its obligations under Sections
(2), (3) and/or (4) hereof, which failure the Company fails to remedy within
such notice period (a “Breach by the Company”).
 
 
(ii) If the Executive is not in default of any of the Executive’s obligations
under Sections (2), (9), (10), or (11) hereof, the Executive may terminate
employment hereunder in the absence of a Breach by the Company, effective upon
at least ninety (90) days prior written notice.
 
 
(e) Date of Termination. For purposes of this Agreement, the “Date of
Termination” is defined as (i) the Executive’s date of death, in the event of
his death; or the date of his termination due to disability, in the case of
disability, or (ii) the date specified in the notice of termination, in the case
of the Executive’s termination pursuant to Sections (5)(b), (5)(c), 5(d) hereof.
 

 
- 5 -

--------------------------------------------------------------------------------

 

 
(6)            CONSEQUENCES OF TERMINATION OR NON-RENEWAL.
 
 
(a) Termination on Death or Disability or Retirement; or by the Executive in the
Absence of a Breach by the Company upon Adequate Notice.  If the Executive’s
employment terminates by reason of the Executive’s death, his total or partial
physical or mental disability such that the Executive becomes entitled to
long-term disability benefits under the Company’s long-term disability plan, or
if the Executive retires on or after becoming eligible to retire under the terms
of the Company’s Pension Plan, or terminates employment hereunder in the absence
of a Breach by the Company upon ninety (90) days prior written notice, the
Company shall pay to the Executive or, in the event of death or disability, the
Executive’s personal representative and/or spouse:
 
 
(i) the Executive’s Base Salary and Accrued Incentive Compensation (as defined
in Section 4(b)), earned, but unpaid as of the Date of Termination;
 
 
(ii) Stub-Period Incentive Compensation (as defined in Section 4(b)) earned, but
unpaid, as of the Date of Termination, but only in the case of the Executive’s
death, termination due to disability or retirement (as hereinbefore defined),
and not in case of his voluntary termination other than on account of such
retirement; plus
 
 
(iii) any amounts payable pursuant to (4)(d) (unreimbursed business expenses),
(4)(e) (employee benefits due and owing) and (4)(f) (accrued, but unpaid
vacation or holidays), plus
 
 
(iv) any benefits or amounts payable, on account of the Executive’s (A)
participation in any long-term incentive compensation plan and equity
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service, all as determined in accordance with the terms and conditions of such
plans and arrangements.
 
 
Pending a determination that the Executive is entitled to long-term disability
benefits, the Executive’s short-term disability benefits shall be extended, as
necessary at 50% of Base Salary, if his length of employment with the Company is
of such short duration that his short term disability benefits would otherwise
expire before his entitlement to long-term disability benefits is determined.
 
 
Upon payment of these amounts, the Company shall have no further obligation to
the Executive, the Executive’s personal representative and/or spouse under this
Agreement or on account of, or arising out of, the termination of the
Executive’s employment.
 
 
(b) Upon Termination for Cause; or by the Executive on fewer than 90 days
notice.  If the Company terminates the Executive’s employment for Cause, or the
Executive terminates employment hereunder in the absence of a Breach by the
Company and upon fewer than ninety (90) days prior written notice, the Company
shall pay to the Executive:
 

 
- 6 -

--------------------------------------------------------------------------------

 

 
(i) the Executive’s Base Salary earned, but unpaid, as of the Date of
Termination; plus
 
 
(ii) any amounts payable pursuant to Sections (4)(d), (4)(e) and 4(f) hereof,
and
 
 
(iii) any benefits or amounts payable under any elective non-qualified deferred
compensation plan in which the Executive had been a participant, other than or
any supplemental executive retirement plan of the Company or an Affiliate,
 
 
whereupon the Company shall have no further obligation to the Executive under
this Agreement or on account of, or arising out of, the termination of the
Executive’s employment.
 
(c) Upon Termination Without Cause, or Upon Breach by the Company, not on
account of a Change in Control.  If the Company terminates the Executive's
employment hereunder without Cause, or if the Executive terminates the
Executive's employment hereunder on account of a Breach by the Company, and in
either case the termination is not upon a Change in Control or within the Change
in Control Protective Period, the Company shall pay or provide (as applicable)
to the Executive, the following:


(i) the Executive’s Base Salary, Accrued Incentive Compensation and Stub-Period
Incentive Compensation earned, but unpaid, as of the Date of Termination; plus


(ii) any amounts payable pursuant to Sections 4(d), 4(e), and 4(f) hereof; plus


(iii) any benefits or amounts payable, on account of the Executive’s (A)
participation in any long-term incentive compensation plan and equity
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service, all as determined in accordance with the terms and conditions of such
plans and arrangements; plus


(iv) lump sum severance equal to one (1) times the sum of:


(1)  the Executive’s annual Base Salary rate in effect immediately prior to the
Executive’s Date of Termination, as determined by the UIL Board’s most recent
review of salary rates pursuant to Section 4(a); and


(2)  the short-term annual incentive compensation payment to which the Executive
would be entitled, calculated as if he had been employed by the Company on the
last day of the year of his Termination, and as if both personal goals and
Company goals had been achieved ‘at target’ without pro-ration for the fact that
the Executive was employed only a portion of such year. Except for the
assumption that such goals shall have been achieved at target, personal and
Company goals shall be defined and determined as set forth in Section 4(b) of
this Agreement.


(v) for the period ending on the first anniversary of the date of the
Executive’s Date of Termination, continued participation in the medical and
dental plan(s) in which he was a

 
- 7 -

--------------------------------------------------------------------------------

 

participant as of his Date of Termination on the same basis as if he remained an
active employee, provided that such participation is possible under the terms
and provisions of such plans and programs and applicable law. Such period of
continued participation shall run concurrently with, and reduce day- for-day,
any obligation that the Company or any Affiliate would have to provide “COBRA”
continuation coverage with respect to the Executive’s termination of employment.
If the Executive’s participation in any such plan or program is barred as a
result of the Executive’s termination, the Company shall arrange to provide the
Executive with benefits substantially similar on an after-tax basis to those
that the Executive would have been entitled to receive under such plan or
program, provided that with respect to any benefit to be provided on an insured
basis, the value of such coverage shall be based on the present value of the
premiums expected to be paid for such coverage, and with respect to other
benefits, such value shall be the present value of the expected cost to the
Company of providing such benefits.


 
(d)  Upon Non-renewal of Agreement at end of Term.  If the Executive’s
employment hereunder is terminated due to non-renewal of this Agreement, the
Company shall pay or provide (as applicable) to the Executive, the following:
 
(i) the Executive’s Base Salary, Accrued Incentive Compensation and Stub-Period
Incentive Compensation earned, but unpaid, as of the Date of Termination; plus


(ii) any amounts payable pursuant to Sections 4(d), 4(e), and 4(f) hereof; plus


(iii) any benefits or amounts payable, on account of the Executive’s (A)
exercise of his then exercisable rights under any long-term incentive
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service; plus


(iv) lump sum severance equal to six (6) months of the Executive’s annual Base
Salary rate in effect immediately prior to the Executive’s Date of Termination.


(e)  Timing of Payment.  Any cash amount that is due and owing to the Executive
upon his termination of service pursuant to Section 6 will be paid as soon as
administratively feasible following the effective date (including any revocation
period) of the Release provided for in Section 6(f); provided, however, that (i)
any Stub-Period Incentive Compensation, and (ii) that portion of any severance
payment that is based on annual short-term incentive compensation shall be paid
following the close of the year in which the Date of Termination occurs, at the
same time that incentive compensation generally would be payable upon
authorization of the UIL Board to all other employees.
 
(f) Release.  All payments and obligations of the Company under Section (6) and
(7) shall be conditioned upon the execution and delivery by Executive to the
Company of a full and effective release by Executive of any liability by the
Company to Executive in form and substance reasonably satisfactory to the
Company.
 

 
- 8 -

--------------------------------------------------------------------------------

 



(7)            CHANGE IN CONTROL


(a) If on, or within twenty-four (24) months following, a Change in Control, the
Company (or its successor or other entity employing the Executive following such
Change in Control) either terminates the Executive's employment hereunder
without Cause or fails to renew this Agreement on substantially identical terms,
or if the Executive terminates the Executive's employment on account of a
Constructive Termination (as defined in the UIL CIC Plan II), then the Executive
shall be entitled to the following:


(i) the Executive’s Base Salary, Accrued Incentive Compensation and Stub-Period
Incentive Compensation earned, but unpaid, prior to the Date of Termination;
plus


(ii) any amounts payable pursuant to Sections 4(d), 4(e), and 4(f) hereof; plus


(iii) any benefits or amounts payable, on account of the Executive’s (A)
participation in any long-term incentive compensation plan and equity
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service, all as determined in accordance with the terms and conditions of such
plans and arrangements; plus


(iv) those payments, and benefits, if any, to which the Executive is entitled by
reason of having been designated a Participant in the UIL CIC Plan II. The
severance payments, pension supplements and other benefit provisions under such
Plan (the “Total UIL CIC Plan Package”) shall be controlling and shall supplant
the payments and benefits to which the Executive would be entitled assuming the
Executive were terminated without Cause pursuant to the terms of this Agreement,
including without limitation any severance benefits, supplemental retirement
benefits, short-term incentive compensation and other compensation and benefits
(other than long term incentive compensation) under this Agreement (the
“Employment Agreement Termination Package”); expressly provided, however, that
in the event that the Employment Agreement Termination Package exceeds the value
of the Total UIL CIC Plan Package, then the Executive shall be entitled to
select one or the other Package, but shall not be entitled to both, and shall
not be entitled to select among compensation elements in each Package.
(b) For purposes of this Agreement, Change in Control shall mean “Change in
Control”  as defined with respect to the Company employing the Executive in the
UIL CIC Plan II, as amended from time to time.


(c) Payment of benefits under this Section 7 shall be subject to, and
conditioned upon, the provisions of Section 6(e) and (f) hereof.


(8) TAX SAVINGS PROVISION


If any portion of the payments which the Executive has the right to receive from
the Company, or any affiliated entity, hereunder would constitute "excess
parachute payments" (as defined in Section 280G of the Internal Revenue Code,
and not governed by the terms defined in

 
- 9 -

--------------------------------------------------------------------------------

 

this Agreement) subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code, such excess parachute payments shall be reduced to the
largest amount that will result in no portion of such excess parachute payments
being subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code.




(9) CONFIDENTIAL INFORMATION


The Executive recognizes that the Executive’s employment by the Company is one
of highest trust and confidence by reason of his access to certain trade
secrets, confidential business practices, and proprietary information concerning
the Company or any person or entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Company (an “Affiliate”), including, without limitation, the Company’s
methods of doing business, marketing and strategic business plans, employees’
compensation and contract terms, customer lists and customer characteristics
(collectively referred to as “Proprietary Information”).  The Executive agrees
and covenants to exercise utmost diligence to protect and safeguard the trade
secrets, confidential business practices and Proprietary Information concerning
the Company and any Affiliate.  The Executive further agrees and covenants that,
except with the prior written consent of the Company, he will not, either during
the Term hereof or thereafter, directly or indirectly, use for his own benefit
or for the benefit of any other person or organization, or disclose, disseminate
or distribute to any other person or organization, any of the Proprietary
Information (whether or not acquired, learned, obtained or developed by the
Executive alone or in conjunction with another), unless and until such
Proprietary Information has become a matter of public knowledge through no
action or fault of the Executive or unless otherwise required by court order to
comply with legal process.  All memoranda, notes, records, drawings, documents
or other writings whatsoever made, compiled, acquired or received by the
Executive during the Term hereof arising out of, in connection with, or related
to any activity or business of the Company are and shall continue to be the sole
and exclusive property of the Company, and shall, together with all copies
thereof, be returned and delivered to the Company by the Executive immediately,
when he ceases to be employed by the Company, or at any other time upon the
Company’s demand.




(10)  NON–COMPETITION.


The Executive agrees and covenants that, during the Term of this Agreement and
for a period of twelve (12) months following the month during which the
Executive ceases to be employed by the Company, the Executive will not, in any
capacity, directly or indirectly, whether as a consultant, employee, officer,
director, partner, member, principal, shareholder, or otherwise:


(a) compete with the Company in the regional marketing of energy services
related to the delivery or use, at retail, of electricity in the Company’s
franchise territory; or


(b) engage in any business activity that would, directly or indirectly, diminish
the retail sales of electricity in the Company’s franchise territory; or

 
- 10 -

--------------------------------------------------------------------------------

 



(c) directly or indirectly divert or attempt to divert from the Company or any
Affiliate any business in which such entity has been actively engaged during the
Term hereof, or in any way interfere with the relationships that the Company or
any Affiliate has with its sources of supply or customers; or


(d) directly or indirectly interfere or attempt to interfere with the
relationship between the Company or any Affiliate and any of such entity’s
employees,


unless the Company has granted prior written approval which may be withheld for
any reason
Nothing in this Section shall be construed to prohibit the ownership by the
Executive of less than five percent (5%) of any class of securities of any
entity that is engaged in any of the foregoing businesses having a class of
securities registered pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”), provided that such ownership represents a passive investment
and that neither the Executive, nor any group of persons including the
Executive, in any way, directly or indirectly, manages or exercises control of
such entity, guarantees any of its financial obligations, or otherwise takes any
part in its business, other than through exercising the Executive’s rights as a
shareholder.


For purposes of this Section “Affiliate” means any entity that directly or
indirectly controls, is controlled by, or is under common control with the
Company.


As used in Sections 9-11, the term the “Company” shall include The United
Illuminating Company, and any successor to, or acquirer of, the business or
assets of the Company.


 
 
 (11)  DISCLOSURE AND ASSIGNMENT OF INVENTIONS AND DISCOVERIES.

 
 
(a) Disclosure of Inventions. The Executive agrees to make prompt and complete
disclosure to the Company of all inventions and discoveries made or conceived by
him, alone or with others, while this Agreement is in effect, or within a
reasonable time thereafter, which arise out of or relate to the services
rendered pursuant to this Agreement. The Executive also agrees to keep necessary
records, including notes, sketches, drawings, models and data supporting
all such inventions and discoveries made by him, alone or with others, during
the course of performing the services pursuant to this Agreement, and the
Executive agrees to furnish the Company, upon request, all such records.
 
 
(b)  Assignment of Inventions and Discoveries.  The Executive also agrees that
he will assign to the Company all inventions and discoveries made by him which
arise out of and pertain to the services rendered pursuant to this Agreement,
together with all domestic and foreign patents as may be obtained on these
inventions and discoveries. The Executive further agrees that, upon request of
the Company, he will execute all necessary papers and cooperate in the fullest
degree with the Company in securing, maintaining and enforcing any such patents
which arise out of his services under this Agreement. It is understood, however,
that these obligations undertaken by Executive will be at no expense to him.
 

 
- 11 -

--------------------------------------------------------------------------------

 

 
 
(12) MISCELLANEOUS.

 
                      (a) Equitable Remedies.  The Executive acknowledges that
the restrictions provided for in Sections (9) through (11) are reasonable and
necessary in order to protect the legitimate interests of the Company and its
Affiliates, and that any violation thereof would result in serious damage and
irreparable injury to the Company and its Affiliates. Further, the Executive
acknowledges that the services to be rendered by him are of such unique and
extraordinary nature, and the resulting injury to the Company from a breach of
Sections (9) through (11), inclusive, by the Executive would be of such a
nature, that an action at law for the collection of damages would not provide
adequate relief to the Company for the enforcement of its rights in the event of
an actual or threatened violation by the Executive of his commitments and
obligations under Sections (9) through (11). The Executive agrees that upon the
actual or threatened breach or violation of any of the commitments under Section
(9) through (11), the Company shall be entitled to both preliminary and
permanent injunctive relief, in any action or proceeding brought in an
appropriate court having jurisdiction over the Executive, to restrain him from
committing any violation of any such commitments and obligations.
 
 
(b) Effect Of Breach.  All payments and other benefits payable but not yet
distributed to Executive under Sections (6), (7) or (8) shall be forfeited and
discontinued in the event that the Executive violates Sections (9) through (11)
of this Agreement, or willfully engages in conduct which is materially injurious
to the Company, monetarily or otherwise, all as determined in the sole
discretion of the Company.
 
 
(c) Successors; Binding Agreement; Assignment.
 
(i) The Company will require the acquirer of all or substantially all of the
business or assets of the Company (whether directly or indirectly, by purchase
of stock or assets, merger, consolidation or otherwise), by agreement in form
and substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. If the Company fails to obtain such agreement prior to the effective date
of any such succession, the Executive may terminate his or her employment with
in thirty (30) days of such succession and treat such termination as a Breach by
the Company and termination without cause on account of a Change in Control
entitling the Executive to payments and benefits under Section 7 of this
Agreement. For purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.
 
(ii) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive.  Any attempted assignment of this Agreement by
the Executive shall be void and of no force or effect.  This Agreement and all
rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
 
As used in this Section, the term the “Company” shall include The United
Illuminating Company, UIL Holdings Corporation, and any successor to, or
acquirer of, the business or assets of the Company that executes and delivers
the agreement provided for in this Section (12)(c) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
 

 
- 12 -

--------------------------------------------------------------------------------

 

 
(d)            Notices.  For the purpose of this Agreement, notices and all
other communications to either party hereunder provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed, in the case of the Company, to the
Secretary of the Company at 157 Church Street, New Haven, Connecticut 06506, or,
in the case of the Executive, to the Executive at his residence, or to such
other address as either party shall designate by giving written notice of such
change to the other party.
 


 
(e)            Waiver; Amendment.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
approved by the UIL Board and agreed to in a writing signed by the Executive and
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of any
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement.
 
 
(f)            Governing Law; Severability.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Connecticut.  The validity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event one or more of the provisions of this Agreement should, for
any reason, be held to be invalid, illegal or unenforceable in any respect, the
parties agree that such provisions shall be legally enforceable to the extent
permitted by applicable law, and that any court of competent jurisdiction shall
so enforce such provision, or shall have the authority hereunder to modify it to
make it enforceable to the greatest extent permitted by law.
 
 
(g)            No Conflict.  The Executive hereby represents and warrants to the
Company that neither the execution nor the delivery of this Agreement, nor the
employment of the Executive by the Company will result in the breach of any
agreement to which the Executive is a party.
 
 
(h)            Survival.  The provisions of this Agreement shall not survive the
termination of this Agreement or of the Executive’s employment hereunder, except
that the provisions of Sections (6) through (12) hereof shall survive such
termination and shall be binding upon the Executive, the Executive’s personal
representative and/or spouse, the Company, and the Company’s successors and
assigns.
 
 
(i)            Counterparts; Facsimile Execution.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same
instrument.  Facsimile execution and delivery of this Agreement is legal, valid
and binding execution and delivery for all purposes.
 

 
- 13 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.






                                          THE UNITED ILLUMINATING COMPANY


Attest:




/s/ Randy M. Ruotolo
 
By:
/s/ Nathanial D. Woodson
     
Its
                             
/s/ Steven P. Favuzza
     
Steven P. Favuzza

 
- 14 -


--------------------------------------------------------------------------------